Citation Nr: 1410762	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to May 1972, including service in the Republic of Vietnam.  The appellant is the Veteran's estranged spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board would note that the appellant currently lives in New York City and her claim is serviced by the New York RO whereas the Veteran lives in Louisville, Kentucky, and his compensation claims have been handled by the Louisville, Kentucky, RO.  

The record reflects that after the appellant perfected her appeal, she provided testimony before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the parties if further action is required.


REMAND

This case involves a simultaneously contested claim, and the provisions of 38 U.S.C.A. § 7105A (West 2002) and 38 C.F.R. §§ 20.500 through 20.504 (2013) are thus for application.  Cases involving simultaneously contested claims are subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2013).  Specifically, 38 C.F.R. § 19.100 provides that, in a simultaneously contested claim, all interested parties are to be notified of the action taken by the agency of original jurisdiction (AOJ) and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation.  

Here, it appears that Veteran was not afforded a copy of the statement of the case or the substantative appeal as required by 38 C.F.R. § 19.101 (2013) and 38 C.F.R. § 19.102 (2013).  It also appears that the Veteran was not provided the requisite notice of the May 2012 hearing.  See 38 C.F.R. § 20.713 (2013).  

Additionally, the appellant has testified that she has obtained from a "Brooklyn Court" an order for support against the Veteran.  A copy of that order is not of record nor is there any information contained in the claims file that would confirm or refute the appellant's assertions that the Veteran has basically disregarded said order for support.  Because such a document, and the payment history surrounding the order, may indicate whether the Veteran has provided some support to the appellant since she and the Veteran separated, the claim is also returned so that any and all documents surrounding said order may be obtained and included in the claims folder for review.  

Thus, for the reasons stated above, this case is REMANDED for the following development: 

1.  The agency of original jurisdiction (AOJ) should furnish the Veteran with copies of the appellant's notice of disagreement, the statement of the case, and the VA Form 9.  The Veteran should also be advised of the 30-day period for filing an answer to the substance of the appellant's appeal as provided by 38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. § 20.502 (2013).  If the Veteran responds, notice to the appellant and other development as required should be undertaken. 

2.  The AOJ should furnish to the Veteran a transcript of the May 2012 hearing.  Additionally, the Veteran should be advised of his right to a hearing.  If the Veteran requests a hearing, both the appellant (who is unrepresented), the Veteran, and the Veteran's representative are notified of the hearing.  

3.  The AOJ should contact both the appellant and the Veteran and request that they complete VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) for the years extending from 2007 to the present.  Both parties should be informed that failure to provide complete and accurate information may adversely affect whether an apportionment is provided to the appellant along with the amount that may be awarded.  

4.  The AOJ should ask the appellant to provide all documents that were used by the "Brooklyn Court" to issue an order to support the appellant and a copy of the support order; or provide authorization for VA to obtain these documents.

5.  If any issue remains on appeal, the appellant, the Veteran, and their representatives should be issued a supplemental statement of the case, if indicated, to include citations to the relevant laws and regulations as needed, as well as documentation of consideration of all pertinent evidence received since the April 2011statement of the case. 

This case should then be returned to the Board, if otherwise in order.  The Veteran and the appellant have the right to submit additional evidence and argument on the matter the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of any party prior to appropriate notice. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


